Kajo v E. W. Howell Co., Inc. (2014 NY Slip Op 06059)
Kajo v E. W. Howell Co., Inc.
2014 NY Slip Op 06059
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2012-03975
 (Index No. 52986/02)

[*1]Ilia Kajo, et al., appellants, 
vE. W. Howell Co., Inc., et al., defendants third-party plaintiffs-respondents, et al., defendant; Cumberland Electric Corp., third-party defendant-respondent.
Sim & Record, LLP, Bayside, N.Y. (Sang J. Sim of counsel), for appellants.
Cozen O'Connor, New York, N.Y. (Edward Hayum and David A. Shimkin of counsel), for defendants third-party plaintiffs-respondents.
Smith Mazure Director Wilkins Young & Yagerman, P.C., New York, N.Y. (Stephen J. Molinelli of counsel), for third-party defendant-respondent.
DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated February 7, 2012, which denied their motion for leave to renew that branch of their prior cross motion which was for summary judgment on the issue of liability on the cause of action alleging a violation of Labor Law § 240(1) insofar as asserted against the defendants third-party plaintiffs E.W. Howell Co., Inc., and Norwegian Christian Home and Health Center, which had been denied in an order of the same court dated November 28, 2006.
ORDERED that the order dated February 7, 2012, is affirmed, with costs.
The Supreme Court properly denied the plaintiffs' motion for leave to renew. In support of their motion, the plaintiffs failed to establish that the decision in Runner v New York Stock Exch., Inc. (13 NY3d 599), created a change in the law that would alter the prior determination in this matter (see CPLR 2221[e][2]).
The parties' remaining contentions are without merit.
MASTRO, J.P., BALKIN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court